Filed 5/26/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 88







State of North Dakota, 		Plaintiff and Appellee



v.



Dennis Louis Trower, 		Defendant and Appellant







No. 20150306







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



William J. O’Driscoll, Ward County State’s Attorney Office, 315 Third St. S.E., P.O. Box 5005, Minot ND 58702-5005, for plaintiff and appellee (on brief).



David N. Ogren, Grand Forks Public Defender Office, 405 Bruce Ave., Ste. 101, Grand Forks ND 58201, for defendant and appellant (on brief).

State v. Trower

No. 20150306



Per Curiam.

[¶1]	
Dennis Louis Trower appeals from a criminal judgment entered after a jury found him guilty of possession of stolen property and fleeing or attempting to elude a police officer.  Trower argues the evidence admitted at trial was insufficient to support his convictions.  We summarily affirm under N.D.R.App.P. 35.1(a)(3)
.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers